Case 1:14-cv-02887-JLK-MEH Document 258 Filed 04/08/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          14-cv-2887-MEH                                               Date: April 8, 2020
  Courtroom Deputy:         Christopher Thompson                                         FTR: A 501

  Parties:                                                              Counsel:

  ALEJANDRO MENOCAL et al.,                                             Juno Turner
                                                                        Michael Scimone
                                                                        Andrew Free
                                                                        Brandt Milstein

       Plaintiff,

  v.

  GEO GROUP, INC., THE,                                                 Adrienne Scheffey
                                                                        Colin Barnacle
                                                                        Dana Eismeier

       Defendant.


                             COURTROOM MINUTES/MINUTE ORDER
                                   STATUS CONFERENCE

  Court in session:         2:06 p.m.

  Court calls case. Appearances of counsel by telephone.

  Discussion held regarding Plaintiff’s damages model with both parties wanting to continue
  settlement talks before Judge Hegarty. The parties’ counsel informs the Court they will meet with
  their respective clients then jointly contact Judge Hegarty’s chambers when they come to an
  agreement on a set date as discussed on the record.

  Court in recess:          2:11 p.m.               Hearing concluded.
  Total in-court time:      0:05
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
